Citation Nr: 0334966	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-09 350	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran performed recognized service from August 1941 to 
December 1941 in a pre-war service status; in a beleaguered 
status from December 1941 to May 1942; from May 1942 to 
August 1942 as a prisoner of war (POW); from August 1942 to 
February 1945 in a no casualty status; in a status under 
Member of the Philippine Army (MPA) terminated for one day in 
February 1945; and from February 1945 to February 1946 in 
regular Philippine Army (PA) service.  The appellant is the 
veteran's surviving spouse.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The appellant perfected a timely appeal of the RO's adverse 
determination.

In May 1999, this case was before the Board on the same issue 
of entitlement to service connection for the cause of the 
veteran's death.  On May 24, 1999, the Board entered a 
decision denying the appellant's claim.  Thereafter, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claim (hereinafter, "the Court").  In a November 
2000 motion to the Court, the VA Secretary requested that the 
May 1999 Board decision be vacated and the matter remanded 
for readjudication in light of the recently enacted Veterans 
Claims Assistance Act.  In August 2001, the appellant filed a 
response, in which she opposed the Secretary's motion for 
remand on the ground that a remand would delay the 
adjudication of her claim.  This matter is currently before 
the Board pursuant to a Court order dated on August 28, 2001.

In the August 2001 order, the Court observed that the Board, 
in May 1999, entered a decision denying, as not well- 
grounded, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Moreover, 
the Court explained that because the Board denied the 
appellant's claim as not well-grounded; and because the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) eliminated the well-grounded requirement, a 
remand was required in this case in order to provide the 
Board with an opportunity to readjudicate the claim of 
entitlement to service connection for the cause of the 
veteran's death under the VCAA.  For this reason, the Court 
granted the Secretary's motion.

In June 2002, the Board again entered a decision which denied 
on the merits the claim of service connection for the cause 
of the veteran's death.  The veteran appealed to the Court 
the Board's decision, dated on June 4, 2002, that denied 
service connection for the cause of the veteran's death.  In 
May 2003, the Secretary of VA, by and through the Office of 
the General Counsel and the appellant's attorney, filed a 
Joint Motion to Remand.  The motion requested that the Court 
vacate the Board's decision of June 2002, and that the matter 
be remanded to the Board for further consideration in 
accordance with the notification requirements outlined in the 
Veterans Claims Assistance Act of 2000.  By an Order, dated 
in May 2003, the Court granted the motion, and the case was 
thereafter returned to the Board.


REMAND

The appellant and her representative contend, in substance, 
that the veteran's death was related to service.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board finds that the RO should inform the appellant and 
her representative of the VCAA and its notification 
provisions. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for the 
cause of the veteran's death, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also inform the appellant 
and her representative of which portion 
of the evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


